     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 1 of 22



                    United States District Court
                     District of Massachusetts

                                    )
Tyson King,                         )
                                    )
         Plaintiff,                 )
                                    )
         v.                         )
                                    )    Civil Action No.
Prodea Systems, Inc., et al.,       )    19-10016-NMG
                                    )
         Defendants.                )
                                    )
                                    )


                         MEMORANDUM & ORDER

GORTON, J.

    Tyson King (“King” or “plaintiff”) brings this action

against his employer Prodea Systems, Inc. (“Prodea”), its

subsidiary, Arrayent, Inc. (“Arrayent”) and the following

individuals: Amir Ansari (Chief Technology Officer of Prodea),

Anousheh Ansari (Executive Chairwoman of Prodea), Hamid Ansari

(Chief Executive Officer and President of Prodea), Shane Dyer

(Founder of Arrayent) and Cyril Brignone (Chief Revenue Officer

of Prodea and Former Chief Executive Officer of Arrayent)

(collectively, “the Individual Defendants”).       King seeks, in law

and equity, unpaid wages and expense reimbursements pursuant to

the Federal Fair Labor Standards Act, the Massachusetts Wage Act

and contract law.




                                 - 1 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 2 of 22



I.   Background

     A.   Prodea and Arrayent

     Prodea is a Delaware corporation engaged in the digital

technology business and specializes in internet-based services.

It maintains its principal place of business in Texas and, until

mid-2018, had additional offices in California.

     In July, 2017, Prodea acquired Arrayent as a wholly owned

subsidiary.   It is a Delaware corporation with its principal

place of business in Texas and a registered address in

California.

     Prodea and Arrayent (collectively, “the Corporate

Defendants”) have clients all over the world.       No client of the

Corporate Defendants is, however, headquartered in

Massachusetts.

     Plaintiff avers that he was, at all relevant times,

employed by both Corporate Defendants.      King maintained a Prodea

email account and a Prodea business card which listed his

business address as Arrayent’s California address.        His

paychecks were issued by Arrayent as his employer and he was

paid with funds from a bank account registered to Arrayent.




                                 - 2 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 3 of 22



    B.   The Individual Defendants

    Three of the Individual Defendants (Amir, Anousheh and

Hamid) are residents of the State of Texas.       Dyer and Brignone

are California residents.

    C.   King’s Employment with the Corporate Defendants

    From January, 2018, until January, 2019, King was employed

by the Corporate Defendants as Vice President of Sales.         His

duties included soliciting and servicing the customers of the

Corporate Defendants globally.

    King, a Massachusetts resident, worked for the Corporate

Defendants in Massachusetts from him home in Needham and from

rented office space in Wellesley.     Although King submits that he

never planned to move, the Corporate Defendants contend that he

indicated an intention to relocate to Texas upon the

commencement of his employment.     In any event, King was allowed

to work remotely from Massachusetts after reporting to the

Corporate Defendants that his wife had accepted a new job in the

Commonwealth.

    The Corporate Defendants secured Workers Compensation

Insurance to cover King in Massachusetts but aver that they

considered him a “non-Massachusetts employee.”       Indeed, King’s

business card bore a California address.       Nevertheless, the



                                 - 3 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 4 of 22



Corporate Defendants withheld Massachusetts state income taxes

from King’s salary.

    In February, 2018, King requested Prodea’s permission to

rent office space in Wellesley, Massachusetts and worked out of

that office from February through June, 2018.       Thereafter, King

worked from his home office in Needham, Massachusetts.

    King performed the majority of his work-related duties in

Massachusetts but traveled on business on at least 18 occasions,

including to Texas, California, Nevada, New York, Mexico and

Turkey.   Nevertheless, King contends that his work in the

Commonwealth facilitated substantial sales revenue for the

Corporate Defendants.    That work included soliciting customers,

planning meetings, communicating with customers, preparing sales

agreements and proposals and managing a team of salespersons.

King emphasizes that, on two occasions, an executive from Prodea

and/or Arrayent traveled to Massachusetts to join King on sales

networking meetings with potential Massachusetts-based clients.

    King resigned his employment with the Corporate Defendants

in January, 2019.    He avers that the Corporate Defendants owe

him approximately $71,000 in unpaid, earned wages and

approximately $16,000 in approved but unpaid reimbursable

business expenses.    According to plaintiff, a human resources

agent of the Corporate Defendants has admitted that King is owed


                                 - 4 -
       Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 5 of 22



approximately $68,000 in unpaid wages in addition to vacation

pay.

       D.   Procedural History

       Plaintiff filed a complaint against defendants in

Massachusetts Superior Court in November, 2018.          Defendants

removed the case to this Court on diversity and federal question

grounds in January, 2019.        Defendants thereafter moved to

dismiss the Complaint for lack of personal jurisdiction and

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(2)

and 12(b)(6).     Before the Court ruled on that motion, plaintiff

filed his first Amended Complaint, resulting in the Court

denying the motion as moot.       Defendants’ subsequently filed the

pending motion to dismiss plaintiff’s Amended Complaint.

II.    Motion to Dismiss For Lack of Personal Jurisdiction

        A. Legal Standard

        On a motion to dismiss for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2), the plaintiff bears the

burden of showing that the Court has authority to exercise

jurisdiction over defendants. Cossart v. United Excel Corp., 804

F.3d 13, 18 (1st Cir. 2015).       Where, as here, the Court will

decide a motion to dismiss for lack of personal jurisdiction

without first holding an evidentiary hearing, the Court applies

the “prima facie” standard of review and takes the plaintiff’s

                                   - 5 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 6 of 22



    properly documented evidentiary proffers as true and
    construe[s] them in the light most favorable to
    [plaintiff’s] jurisdictional claim.

A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016).   A plaintiff cannot, however, rely on “unsupported

allegations” and “must put forward evidence of specific facts to

demonstrate jurisdiction exists.” Id. (internal citations

omitted).

    Plaintiff’s claims invoke both the Court’s federal question

and diversity jurisdiction. 28 U.S.C. §§ 1331 and 1332.

         1. Personal Jurisdiction in Diversity Cases

    In a diversity suit, this Court acts as “the functional

equivalent of a state court sitting in the forum state.” See

Astro–Med, Inc. v. Nihon Kohden America, Inc., 591 F.3d 1, 8

(1st Cir. 2009).   As such, to make a prima facie showing of

personal jurisdiction in diversity cases, the plaintiff must

demonstrate that the exercise of jurisdiction 1) is permitted by

the Massachusetts long-arm statute, M.G.L. c. 223A § 3, and 2)

coheres with the Due Process Clause of the Fourteenth Amendment

of the United States Constitution by showing that each defendant

has “minimum contacts” with Massachusetts. Daynard v. Ness,

Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 52 (1st

Cir. 2002).




                                 - 6 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 7 of 22



    The Court’s jurisdiction may be either “specific” or

“general.” United States v. Swiss Am. Bank, 274 F.3d 610, 618

(1st Cir. 2001).   Specific jurisdiction requires a “demonstrable

nexus” between the claims of the plaintiff and the defendant’s

contacts in the forum state. Id.     Such contacts must demonstrate

that the defendant “purposeful[ly] avail[ed] [itself] of the

privilege of conducting activities in the forum state.” Noonan

v. Winston Co., 135 F.3d 85, 90 (1st Cir. 1998).        General

jurisdiction, on the other hand, exists when the defendant has

engaged in “continuous and systematic activity, unrelated to the

suit, in the forum state.” Swiss Am. Bank, 274 F. 3d at 618.

        2. Personal Jurisdiction in Federal Question Cases

    In federal question cases, the Due Process Clause of the

Fifth Amendment of the United States Constitution requires only

that a defendant maintain “minimum contacts” with the United

States as a whole rather than with the forum state. Swiss Am.

Bank, 274 F. 3d at 618.    Plaintiff must, however, ground its

service of process in a federal statute or rule. Id.

    An out-of-state defendant in federal-question cases may be

properly served if the federal statute pursuant to which the

claim is brought provides for nationwide service of process.

Fed. R. Civ. P. 4(k)(1)(C).    Where, as here, the federal statute

is silent on the availability of nationwide service of process,


                                 - 7 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 8 of 22



such service is governed by the forum state’s long-arm statute.

Fed. R. Civ. P. 4(k)(1)(A).    Accordingly, this Court must

conduct the same personal jurisdiction inquiry as in a diversity

case under the Massachusetts long-arm statute. See Johnson

Creative Arts, Inc. v. Wool Masters, Inc., 743 F.2d 947, 950

(1st Cir. 1984).

        3. Massachusetts Long-Arm Statute

    The Massachusetts long-arm statute provides, in relevant

part, that a court may exercise personal jurisdiction

    over a person, who acts . . . as to a cause of action in
    law or equity arising from the person’s (a) transacting any
    business in this commonwealth [or] (b) contracting to
    supply services or things in this commonwealth. . . .

M.G.L. c. 223A, § 3.

    The requirements of the Massachusetts long-arm statute are

substantially similar to (although potentially more restrictive

than) those imposed by the Due Process Clause of the Fourteenth

Amendment. See Copia Commc'ns, LLC v. AMResorts, L.P., 812 F.3d

1, 4 (1st Cir. 2016) (noting that “[r]ecently, however, we have

suggested that Massachusetts's long-arm statute might impose

more restrictive limits on the exercise of personal jurisdiction

than does the Constitution”). See also Baskin-Robbins

Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016).



                                 - 8 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 9 of 22



    B.   Application to the Corporate Defendants

         1. Massachusetts Long-Arm Statute

    A court may exercise personal jurisdiction over a defendant

under the Massachusetts long-arm statute when a claim arises

from the defendant “transacting any business in [the]

commonwealth.” Mass. Gen. Laws c. 223A, § 3(a).        This requires

the plaintiff to show that 1) the defendant attempted to

participate in the Commonwealth’s economic life and 2) the

transacted business was a “but for” cause of the alleged harm.

Tatro v. Manor Care, Inc., 625 N.E.2d 549, 552-53 (Mass. 1994).

    Plaintiff identifies sufficient contacts of the Corporate

Defendants with Massachusetts to satisfy the first requirement.

The term “transacting” is construed broadly. Access Now, Inc. v.

Otter Prods., LLC, 280 F. Supp. 3d 287, 291 (D. Mass. 2017).

Indeed, the volume of business transacted “need not be

substantial but merely definite and perceptible.” Diamond Grp.,

Inc. v. Selective Distribution Int'l, Inc., 998 N.E.2d 1018,

1022 (Mass. App. Ct. 2013).    Furthermore, a defendant need only

“attempt” to transact business in Massachusetts. Cossart, 804

F.3d at 19. Such solicitation therefore need not be successful

to meet the transacting business standard. Id.

    Here, the Corporate Defendants jointly recruited and

employed King in Massachusetts; sent representatives to

                                 - 9 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 10 of 22



Massachusetts to assist him in soliciting business on at least

two occasions; negotiated an employment contract with a

Massachusetts resident that allowed him to work in

Massachusetts; and complied with Massachusetts payroll and

Workers Compensation Insurance laws.      These activities suffice

to demonstrate at least an attempt by the Corporate Defendants

to participate in the economic life of the Commonwealth. See

Cossart, 804 F.3d at 18-19; Haddad v. Taylor, 588 N.E.2d 1375,

1377 (Mass. App. Ct. 1992); Donaldson v. Shapemix Music, LLC, 31

Mass. L. Rep. 580, *8 (2013).

    The satisfaction of the second requirement of section 3(a)

with respect to the Corporate Defendants is uncontroversial.

The “but-for” standard is met where, as here, the plaintiff’s

claims relate to work performed in Massachusetts pursuant to an

employment contract. See Cossart, 804 F.3d at 19.

         2. Due Process Clause

    Plaintiff must also demonstrate that the Court’s exercise

of personal jurisdiction over the Corporate Defendants comports

with the United States Constitution. See Int'l Shoe Co. v. State

of Wash., Office of Unemployment Comp. & Placement, 326 U.S.

310, 316 (1945).   Plaintiff asserts that the Court has both

general and specific jurisdiction over the Corporate Defendants.




                                 - 10 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 11 of 22



           a.   General Jurisdiction

    General jurisdiction exists when the defendant has engaged

in “continuous and systematic” activity in the forum state,

regardless of whether such activity is related to the

plaintiff’s claims. Mass. School of Law, Inc. v. American Bar

Ass’n, 142 F.3d 26, 34 (1st Cir. 1998).

    Plaintiff proffers discrete and isolated contacts between

the Corporate Defendants and Massachusetts, the majority of

which relate to the hiring of plaintiff to work remotely in this

Commonwealth.   Such contacts are not “continuous and systematic”

and do not support plaintiff’s claim for this Court’s exercise

of general jurisdiction over the Corporate Defendants.

           b.   Specific Jurisdiction

    To support the Court’s exercise of specific personal

jurisdiction over the Corporate Defendants, plaintiff must

make an “affirmative showing” that 1) the litigation

relates to or arises out of the defendant’s contacts with

the forum state; 2) the defendant purposefully availed

itself of the privilege of conducting business in the forum

state; and 3) jurisdiction over the defendant is reasonable

under the circumstances. Sawtelle v. Farrell, 70 F.3d 1381,

1388 (1st Cir. 1995); Phillip Exeter Academy v. Howard

Phillips Fund, Inc., 196 F.3d 284, 288 (1st Cir. 1999).

                                 - 11 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 12 of 22



                 i.   Relatedness

    The relatedness inquiry is a “flexible, relaxed

standard” that asks whether the plaintiff’s claim “directly

arises out of, or relates to” the defendant’s activities in

the forum state. Astro-Med, Inc., 591 F.3d at 9 (internal

quotations omitted).

    Plaintiff contends that the Corporate Defendants

denied him due wages in violation of federal and state law

as well as his employment contract.       There is no dispute

that the Corporate Defendants recruited King in

Massachusetts, negotiated his employment agreement and

ultimately employed and allowed him to work here, and

withheld Massachusetts taxes from his salary.        It is

further uncontroverted that King earned the wages he claims

have been wrongfully withheld as a result of his work in

Massachusetts.    As a result, plaintiff’s claim for unpaid

wages arises directly from the contacts of the Corporate

Defendants with King and, as a result, with Massachusetts.

              ii.     Purposeful Availment

    To satisfy the second requirement, a plaintiff must

demonstrate that the defendant’s in-state contacts

represent a “purposeful availment” of the privilege of

conducting business in the forum state such that it may be

                                 - 12 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 13 of 22



said the defendant invoked the benefits and protections of

the forum state’s laws and its involuntary presence in a

court in the forum state was foreseeable. Astro-Med, Inc.,

591 F.3d at 10.   The focus of this inquiry is on

“voluntariness and foreseeability.” N. Laminate Sales, Inc.

v. Davis, 403 F.3d 14, 25 (1st Cir. 2005) (internal

quotations omitted).

    The Corporate Defendants emphasize that they merely

acquiesced to King’s request to work remotely from

Massachusetts for King’s benefit.      Although that may be

true, the Corporate Defendants nonetheless purposefully and

intentionally engaged with King in Massachusetts through,

among other actions, recruiting him, negotiating his

employment contract, withholding state income taxes from

his salary and soliciting business with his assistance in

Massachusetts on at least two occasions.       Such conduct

cannot reasonably be described as involuntary or

unilateral. See Nowak v. Tak How Invs., Ltd., 94 F.3d 708,

713 (1st Cir. 1996).    Consequently, the Corporate

Defendants purposefully availed themselves of the privilege

of conducting business in Massachusetts.




                                 - 13 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 14 of 22



              iii.   Reasonableness

    Finally, the plaintiff must demonstrate that the

Court’s exercise of jurisdiction is reasonable.        The

Supreme Court has provided a set of “gestalt factors” to

consider in evaluating reasonableness, which include 1) the

defendant’s burden of appearing; 2) the forum state’s

interest in adjudication; 3) the plaintiff’s interest in

convenient and effective relief; 4) the judicial system’s

interest in obtaining the most efficient resolution; and

5) the shared societal interest in promoting fundamental

substantive social policies. Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 477 (1985).

    Considering the gestalt factors, the Court’s exercise

of jurisdiction over the Corporate Defendants is fair and

reasonable.   With respect to the first factor, courts

recognize that it is often burdensome to appear in a

foreign jurisdiction. See, e.g., Sigros v. Walt Disney

World Co., 129 F. Supp. 2d 56, 68-69 (D. Mass. 2001).         For

the first factor to have any significance, however, a

defendant must demonstrate that the exercise of

jurisdiction is “onerous in a special, unusual, or other

constitutionally significant way.” Pritzker v. Yari, 42

F.3d 53, 64 (1st Cir. 1994).     The Corporate Defendants


                                 - 14 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 15 of 22



proffer no reason that their burden of litigating in

Massachusetts is unusually onerous.       This factor therefore

weighs in favor of exercising jurisdiction.

    As to the second factor, Massachusetts has a strong

interest in adjudicating this dispute because it involves a

Massachusetts resident alleging entitlement to unpaid wages

earned in Massachusetts. See Melia v. Zenhire, Inc., 987

N.E.2d 580, 587 (Mass. 2012) (explaining that it is a

fundamental policy of Massachusetts law that employees in

the state be timely paid their wages).       Massachusetts

resources may have been expended to support King as an

unpaid Massachusetts resident and tax revenues on King’s

income should have been but were not paid to the

Commonwealth. See id. at 594.

    The third factor weighs in favor of exercising

jurisdiction because King’s chosen venue is Massachusetts

and King and his family reside here. See Sawtelle, 70 F.3d

at 1395 (according a degree of deference to the plaintiff's

choice of forum with respect to the issue of convenience).

    The fourth factor requires consideration of the

judicial system’s interest in an efficient resolution of

the matter. Here, the potential witnesses reside in a

number of jurisdictions, including Massachusetts, Texas and


                                 - 15 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 16 of 22



California.     As is often the case, therefore, this factor

does not appear to cut in either direction. See, e.g., id.;

see also Ticketmaster-New York, Inc. v. Alioto, 26 F.3d

201, 211 (1st Cir. 1994).

    The final factor weighs in favor of exercising

jurisdiction.     The most salient interest at issue here is

the ability of Massachusetts to provide a convenient forum

for its residents to redress injuries inflicted by out-of-

state actors. See Sawtelle, 70 F.3d at 1395.

    In summary, plaintiff has demonstrated that the

Court’s exercise of jurisdiction over the Corporate

Defendants comports with the constitutional requirements of

personal jurisdiction.

    C.   Application to the Individual Defendants

    An individual’s status as a corporate officer is

insufficient to establish the minimum contacts required to

subject the individual to personal jurisdiction in a

foreign forum. M-R Logistics, LLC v. Riverside Rail, LLC,

537 F. Supp. 2d 269, 279 (D. Mass. 2008) (“[I]t is

axiomatic that jurisdiction over the individual officers of

a corporation may not be based on jurisdiction over the

corporation.” (internal quotations omitted)).        Although

Massachusetts courts have rejected the blanket assertion

                                 - 16 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 17 of 22



that individuals acting in their official capacity are

shielded from suit in their individual capacity, “more than

mere participation” in the affairs of the corporation is

required. Id. at 281.

    For purposes of exercising personal jurisdiction over

a corporate officer, the inquiry is whether the individual

was a “primary participant” in the alleged wrongdoing.

Calder v. Jones, 465 U.S. 783, 790 (1984).       This analysis

requires consideration of whether the individual “derived

personal benefit” or acted beyond the scope of his or her

employment with respect to contacts with the forum state.

M-R Logistics, LLC, 537 F. Supp. 2d at 280.

    Plaintiff fails to allege any facts or proffer any

evidence, that the Individual Defendants personally

benefited from the Corporate Defendants’ alleged failure to

pay King his wages.     Plaintiff similarly fails to

demonstrate that the Individual Defendants acted outside

the scope of their employment or primarily participated in

the alleged withholding of wages.      Accordingly, this Court

lacks personal jurisdiction over the Individual Defendants.




                                 - 17 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 18 of 22



III. Motion to Dismiss For Failure to State a Claim

          A. Legal Standard

    To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228

F.3d 1127 (1st Cir. 2000).

    Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).     If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.

    Although a court must accept as true all the factual

allegations in a complaint, that doctrine is not applicable

to legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662

(2009).    Threadbare recitals of legal elements which are

                                 - 18 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 19 of 22



supported by mere conclusory statements do not suffice to

state a cause of action. Id.     Accordingly, a complaint does

not state a claim of relief where the well-pled facts fail

to warrant an inference of any more than the mere

possibility of misconduct. Id. at 1950.

       B. Application

    The Corporate Defendants, as the only defendants

subject to this Court’s personal jurisdiction, move to

dismiss plaintiff’s claims for payment of wages and failure

to pay minimum wage pursuant to the Massachusetts Wage Act.

M.G.L. c. 149, §§ 148-150 (payment of wages); M.G.L. c. 151

§ 1 (minimum wage).     Defendant contends that both claims

must be dismissed under Fed. R. Civ. P. 12(b)(6) for

failure to state a claim because Texas law rather than

Massachusetts law governs King’s employment law claims.

    It appears the employment agreement between the

parties is silent as to which law applies because neither

party attempts to enforce a choice of law provision.         The

Corporate Defendants mention a Texas choice of law

provision included in their offer letter to King but that

provision is expressly confined to the text of the offer

letter itself.




                                 - 19 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 20 of 22



    In the absence of a contractual choice of law

provision, the Court resorts to traditional choice of law

principles under Massachusetts law. Servicios Comerciales

Andinos, S.A. v. General Elec. Del Caribe, Inc., 145 F.3d

463, 478 (1st Cir.1998) (explaining that district courts

hearing state law claims apply the choice-of-law rules of

the state in which the court sits); see also Erie Railroad

Co. v. Tompkins, 304 U.S. 64, 78 (1938).

    Massachusetts employs a functional approach that

instructs courts to apply the law of the state with the

“most significant relationship” to the alleged conduct

considering a variety of factors, including: 1) the needs

of the interstate system; 2) the policies of the forum;

3) the policies of other interested states; 4) the

protection of justified expectations; 5) the basic policies

underlying the relevant field of law; 6) certainty,

predictability and uniformity of results; and 7) the ease

in determination and application of the applicable law.

Restatement (Second) of Conflict of Laws § 6 (Am. Law.

Inst. 1971); see also Sexual Minorities Uganda v. Lively,

960 F. Supp. 2d 304, 331 (D. Mass. 2013).

    Applying the “most significant relationship” test,

this Court concludes that Massachusetts law applies.         King


                                 - 20 -
        Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 21 of 22



is a Massachusetts resident and resided in Massachusetts

for the duration of his employment with the Corporate

Defendants.     Massachusetts taxes were withheld from King’s

wages and paid to the Commonwealth.          The Corporate

Defendants even secured Massachusetts Workers Compensation

Insurance for King in compliance with Massachusetts wage

laws.

    The Corporate Defendants’ argument that Texas rather

than Massachusetts law has a more significant relationship

to King’s claims strains credulity.          During his employment

with the Corporate Defendants, King travelled to Texas only

twice.     He did not reside in Texas nor pay taxes in Texas.

Furthermore, King was not a beneficiary of any protection

afforded to workers under Texas law.          The Corporate

Defendants emphasize that their primary place of business

is in Texas but fail to acknowledge that their former

Massachusetts-based employee claims the protection of

Massachusetts employment law. Accordingly, Massachusetts

law applies and the Corporate Defendants motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) will be denied.




                                    - 21 -
     Case 1:19-cv-10016-NMG Document 26 Filed 12/20/19 Page 22 of 22



                              ORDER

    For the foregoing reasons, the motion of defendants to

dismiss (Docket No. 19) is, with respect to the Individual

Defendants, Amir Ansari, Anousheh Ansari, Hamid Ansari, Shane

Dyer and Cyril Brignone, ALLOWED, but is otherwise DENIED.



So ordered.



                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated December 20, 2019




                                 - 22 -
